—Judgment, Supreme Court, New York County (Richard Andrias, J.), ren*393dered February 21, 1990, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him as a predicate felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant’s claim that the indictment was duplicitous is unpreserved for review as a matter of law, defendant having failed to make a pretrial motion to dismiss the indictment or to object to the submission of the count to the jury (People v Iannone, 45 NY2d 589, 600), and we decline to reach it in the interest of justice. If we were to reach the issue, we would find that defendant was not prejudiced by a charge that was more favorable to him.
We have considered defendant’s other arguments and find them to be without merit. Concur — Murphy, P. J., Ellerin, Wallach and Asch, JJ.